            Case 1:20-cv-01559-VSB Document 5 Filed 04/17/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 Juan Velazquez,                                          Civil Action No.: 1:20-cv-01559-VSB

                        Plaintiff,                        STIPULATION ACCEPTING
                                                          SERVICE AND EXTENDING
                v.
                                                          DEFENDANT STEPHEN
 Stephen Einstein & Associates, P.C.,
                                                          EINSTEIN & ASSOCIATES,
                                                          P.C.’S TIME TO ANSWER
                        Defendant.


       It is hereby stipulated and agreed by and between the undersigned parties in the above-
captioned action as follows:
       1.     Defendant Stephen Einstein & Associates, P.C. (“Defendant”) hereby
              acknowledges and accepts service of the Summons and Complaint and hereby
              waive any defense based on lack of proper service;
       2.     Defendant’s time to answer, move or otherwise respond to the Complaint is hereby
              extended until April 30, 2020;
       3.     There have been no previous requests for an extension of this deadline;
       4.     Defendant’s undersigned counsel hereby appears in this action on Defendant’s
              behalf.
Dated: April 17, 2020
 Schlanger Law Group LLP                       Stephen Einstein & Associates, P.C.

 /s/Daniel A. Schlanger                        /s/Stephen Einstein
 Daniel A. Schlanger                           Stephen Einstein, Esq.
 9 East 40th Street, Suite 1300                Anthony S. Poulin, Esq.
 New York, NY 10016                            39 Broadway, Suite 1250
 T: 212-500-6114                               New York, NY 10006
 F: 646-612-7996                               T: (212)402-1455
 E: dschlanger@consumerprotection.net          E: seinstein@stepheneinstein.com
 Attorneys for Plaintiff                       E: apoulin@stepheneinstein.com
                                               Attorneys for Defendant Stephen Einstein &
                                               Associates, P.C.

                                             SO ORDERED

                                             _____________________________
                                             Hon. Vernon S. Broderick, U.S.D.J.
